internal_revenue_service u i l nos number release date cc dom fi p plr-101716-99 date state fund a fund b fund c firm month date date date date date date dear this is in response to a ruling_request submitted on behalf of funds b and c the funds the funds request extensions of time pursuant to sec_301_9100-1 of the procedure and administration regulations to elect under sec_851 and sec_855 of the internal_revenue_code plr-101716-99 facts fund a is a state corporation that is registered as an open- end diversified management company under the investment_company act of funds b and c are separate series of fund a that are treated as separate corporations under sec_851 of the code the funds commenced on date they use a fiscal_year ending on the last day of month the first returns for funds were due on date the funds have no employees firm serves as custodian transfer agent administrator and accounting service agent for the funds firm also files their extensions of time form for filing federal corporate_income_tax returns from inception the funds intended to be taxed as regulated_investment_companies rics under sec_851 of the code the funds attached ric election statements to their initial forms 1120-ric and computed their taxable_income as rics on their initial forms 1120-ric their intention is also reflected on their forms which indicates that the type of form for which an extension is requested is form 1120-ric the due_date for the funds initial income_tax returns or requests for extension of time form was date the funds retained firm to file forms on their behalf and the forms were mailed on date some days prior to date due to an error by firm’s employees the forms were mailed by certified mail but without return receipt requested consequently the funds have no documentary_evidence from the u s postal service that the forms were received prior to date the due_date in addition the forms were mailed to the wrong internal_revenue_service center and the appropriate service_center did not receive the forms until after the due_date by letter dated date the appropriate service_center denied the funds’ extensions requested in their forms the funds filed their initial forms 1120-ric on date the funds make the following representations the request for relief was filed by the taxpayer before the failure to make the regulatory election was discovered by the service granting the relief will not result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-101716-99 the taxpayer did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time the taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences the taxpayer did not choose to not file the election applicable law sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted it is held that the funds have shown good cause for granting reasonable extensions of time to allow them to make elections under sec_851 and sec_855 of the code accordingly the time for filing the elections is extended to date plr-101716-99 no opinion is expressed as to whether any taxpayer’s tax_liability is not lower in the aggregate for all years to which the regulatory election applies than its tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director’s office will determine the taxpayer’s tax_liability for the years involved if the district director’s office determines the taxpayer’s liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of the funds’ elections this ruling does not relieve funds from any penalty they may owe as a result of their failure_to_file their federal_income_tax returns on time this ruling’s application is limited to the facts code sections and regulations cited herein no opinion is expressed as to whether the funds qualify as rics under subchapter_m part i of the code a copy of this letter is being forwarded to the service_center where funds file their returns with instructions that although their form 1120-rics or extensions to file were not timely filed funds are to be treated as having made timely elections under sec_851 and sec_855 of the code except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office the original of this letter is being sent to your authorized representative sincerely yours lon b smith assistant chief_counsel financial institutions products
